Citation Nr: 1515094	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-00 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for progressive dysfunction of the muscles and nerves, to include complete paralysis of the extremities and a brain disability.


REPRESENTATION

Appellant represented by:	Seth A. Director, Esq.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from April 2002 to September 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Appellant was scheduled for a Board hearing by videoconference in March 2015.  The Appellant was notified of that hearing but failed, without good cause, to present for his hearing.  Because the Appellant has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Additional development is required before the Board may adjudicate the claim on its merits.  

Initially, following failed attempts to obtain the Appellant's service treatment records (STRs) in 2003, and following the submission of some STRs by the Appellant, in October 2012, the RO made additional attempts to obtain the Appellant's service treatment records.  The claims file indicates, however, that an October 2012 request for treatment records to the New Jersey National Guard Medical Command was returned to the RO by the post office.  The RO should make additional efforts to obtain complete the STRs in accordance with the duty to assist.  

The Appellant asserts that his claimed disability is due to vaccinations received in service.  See September 2012 Informal Conference Report.  The available STRs do not include the Appellant's vaccination records.  If any additional STRs are received that do not include the Appellant's vaccination records or if no additional STRs are received, the RO should contact the New Jersey Adjutant General in order to determine what vaccinations the Appellant would have received during his service between April and September of 2002.

Additionally, February 2007 post-service treatment records from Dr. R.S. indicate that the Appellant was injured in motorcycle accidents in 2001 and 2003; however the record does not include treatment records pertaining to those accidents.  Such records may inform the Appellant's current claim and the RO should request them.  The Appellant is also invited to submit records, or authorization to obtain records, for any additional treatment pertaining to his claim.  The RO must also obtain any and all VA medical center treatment records and associate such records with the claims file.  

Finally, new VA examinations are warranted.  Presently, the claims file includes an August 2010 VA examination report wherein the examiner found that he could not determine without resorting to speculation as to whether the Appellant's neurological problems began in service.  The claims file also includes a letter received in September 2012 from the Appellant's physician DR. D.W. who indicated that the Veteran's disabilities may be related to his service.  Regrettably, neither medical finding is sufficient to make a determination on the Appellant's claim as the VA examiner failed to discuss the possibility that vaccinations contributed to a disability and Dr. D.W. fails to provide any rationale whatsoever for his findings.  Accordingly, new examinations are warranted in order to better determine the etiology of the Appellant's claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact any other appropriate location to request the complete service treatment and personnel records of the Veteran, pertaining to his service in the New Jersey Army National Guard.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Appellant should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Appellant's VA claims file.

In addition, if no records received document the immunizations the Appellant received while in ACDUTRA status, the New Jersey State Adjutant General's office should be asked to provide information on type of immunizations given to soldiers with the New Jersey Army/Air Force National Guard who served between April and September 2002.

2.  Obtain VA medical records and request Appellant's written authorization and consent to obtain records from all identified private physicians who have treated him for muscular, skeletal and neurological disabilities and treatment records associated with the Appellant's 2001 and 2003 motorcycle accidents.

3.  Send the claims file to a qualified physician for a medical opinion.  An examination should only be scheduled if deemed necessary by the physician. 

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed neurological/skeletal/ muscular disability is the result of the Appellant's military service, to include as due to any in-service inoculations or complaints of lower extremity symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the appeal.  If the benefit sought remains denied, the Appellant should be furnished a supplemental statement of the case and be given an opportunity for response before the claims file is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


